Citation Nr: 18100404
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-20 436A
DATE:	April 11, 2018
ISSUES DECIDED:	4	ISSUES REMANDED:	1
 
ORDER
The appeal of the service connection claim for a skin disorder is dismissed.
The appeal of the increased rating claim for erectile dysfunction is dismissed.
The appeal of the increased rating claim for diabetes mellitus (diabetes) is dismissed. 
Service connection for a sleep disorder, to include obstructive sleep apnea (OSA) is denied.
FINDINGS OF FACT
1. At the January 2018 Board hearing and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his service connection claim for a skin disorder and his increased rating claims for erectile dysfunction and diabetes.
2. OSA was not shown in service and the weight of the evidence fails to establish that the Veterans currently diagnosed OSA is etiologically related to his active service.
CONCLUSIONS OF LAW
1. The criteria for withdrawal of the service connection claim for a skin disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).
2. The criteria for withdrawal of the increased rating claim for erectile dysfunction have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).
3. The criteria for withdrawal of the increased rating claim for diabetes have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).
4. The criteria for service connection for OSA have not been met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had active service in the Coast Guard from August 1959 to September 1982, to include service in the Republic of Vietnam.
This case comes before the Board of Veterans Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of that hearing is of record.
Duties to Notify and Assist
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VAs notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 
As to VAs duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in January 2018.
No VA examination was requested in relation to the issue of service connection for OSA.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veterans claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for OSA.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that OSA had its onset during active service or within one year of separation from active service or competent evidence even suggesting that OSA may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.
Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretarys obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veterans service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veterans statements, no evidence is of record to suggest that the Veterans OSA either began during or was otherwise caused by his active service.  Even the Veteran acknowledged that he did not know when his sleep apnea began or was first diagnosed.  These statements alone are insufficient to trigger VAs duty to provide an examination, as they are undermined by his statements at the time of separation. 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VAs duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
Withdraw Claims
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, at the January 2018 Board hearing, the Veteran expressly withdrew his appeal with regard to the issues of service connection for a skin disorder and increased ratings for erectile dysfunction and diabetes prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.
Service Connection
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).
Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including prostate cancer, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.
The Veterans service records show that he served in the Republic of Vietnam.  As such, exposure to herbicide agents is conceded.  However, OSA is not among the list of diseases that are presumed related to herbicide agent exposure under 38 C.F.R. § 3.309(e).  As such, presumptive service connection based on herbicide agent exposure is not warranted.
The Veteran filed his service connection claim for OSA in March 2011, which was denied by a November 2011 rating decision.  The Veteran asserts that his OSA is due to his active service.  He testified that during his active service he was told he snored by roommates.  He testified that he started having sleeping problems in the 1990s.
The Veterans STRs do not show any complaints, symptoms, treatment, or diagnosis for OSA.  Furthermore, at multiple examinations throughout his active service, including his May 1982 separation examination, he specifically denied having any frequent trouble sleeping and had normal examinations of his chest and lungs.
Likewise, after the Veterans separation from service, the medical records do not show any complaints, treatment, or diagnosis for OSA for multiple decades.  The Veteran testified he started receiving treatment for sleeping problems in the 1990s and was diagnosed with OSA in 2009.
The record contains no evidence of OSA in service or after the Veterans separation.  There is also no competent medical opinion of record which even suggests that the Veterans currently diagnosed OSA even might be related to his active service.
Consideration has been given to the Veterans allegation that his OSA is due to his active service.  He is clearly competent to report symptoms such as sleeping problems and snoring (or being told that he snored).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Veteran lacks the medical training or qualification either to diagnose OSA or to relate it to any in-service event or injury.  Id.  Here, the Veteran has asserted that he was snored and woke up during his active service, but he specifically denied sleep problems at multiple physical examinations and at his separation examination, and there is no record of any treatment for OSA for at least 27 years after service. 
From a review of the file, it is unclear that the Veteran has actually reported any symptomatology that is unique to OSA.
Here, no medical professional has suggested that the Veterans OSA either began during or was otherwise caused by his military service, and the Veteran has not related in-service symptoms that had continued since service that would suggest the onset of OSA in service.
While the Veterans representative suggested at the Board hearing that a medical opinion of record would be submitted, no such opinion has been received at this time.
Accordingly, the criteria for service connection have not been met for OSA.  Therefore, the claim is denied. 

 
REMANDED ISSUE
The Veterans service connection claim for GERD is remanded for additional development.
The Veteran asserts that his GERD first manifested during his active service.  At his Board hearing, the Veteran testified that he had indigestion all the time during his active service and that he saw medical personnel regarding his symptoms.
The Veterans STRs show that he was treated for abdominal complaints in January 1963, September 1971, and January 1978.  At a March 1980 medical examination, epigastric distress was noted.  In addition, the Veteran reported having frequent indigestion at examinations in October 1979, January 1982, and May 1982.
VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination is necessary to adjudicate the service connection claim for GERD.
 
The matter is REMANDED for the following action:
1. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of his GERD.  The claims file should be provided to the examiner.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veterans GERD either began during or was otherwise caused by his active service, to include as a result of his presumed exposure to herbicide agents?  Why or why not?   The examiner should address the Veterans STRs showing reports, complaints, and treatment for abdominal symptoms.
2. Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 
 
 
MATTHEW W. BLACKWELDER
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	T. Berryman, Associate Counsel 

